
	
		I
		112th CONGRESS
		2d Session
		H. R. 3824
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure that the Federal Aviation Administration
		  addresses fatigue issues of flight attendants.
	
	
		1.Short titleThis Act may be cited as the
			 Airline First Responder Workplace
			 Fairness Act.
		2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)Flight attendants
			 serve as first responders responsible for the safety and well-being of
			 passengers on an aircraft.
				(2)The
			 responsibilities of flight attendants as first responders have grown since the
			 terrorist attacks of September 11, 2001.
				(3)Since 2009, the
			 Department of Labor has classified flight attendants as Essential
			 Transportation Workers along with pilots and air traffic
			 controllers.
				(4)Impaired
			 performance induced by fatigue may compromise safety in commercial
			 aviation.
				(5)The Federal
			 Aviation Administration has issued a Notice of Proposed Rule Making to address
			 pilot fatigue in recognition of safety concerns induced by fatigue.
				(6)The Federal
			 Aviation Administration is working to address fatigue issues for air traffic
			 controllers through a Fatigue Risk Management System Work Group.
				(7)Fatigue among
			 flight attendants is a pervasive concern that needs to be addressed further by
			 the Federal Aviation Administration.
				3.Establishment of
			 aviation rulemaking committee
			(a)Aviation
			 rulemaking committeeNot
			 later than 60 days after the date of enactment of this Act, the Administrator
			 of the Federal Aviation Administration shall establish a flight attendant duty
			 time limitations and rest requirements Aviation Rulemaking Committee to address
			 flight attendant duty time limitations and rest requirements.
			(b)Composition of
			 aviation rulemaking committeeThe Aviation Rulemaking Committee
			 established by this section shall be comprised of aviation safety subject
			 matter experts, aviation labor representatives, and aviation industry
			 stakeholders.
			(c)Purpose of
			 aviation rulemaking committeeNot later than 1 year after the
			 date of enactment of this Act, the Aviation Rulemaking Committee shall—
				(1)consider existing
			 research, including the findings in the reports of Civil Aerospace Medical
			 Institute studies on flight attendant fatigue; and
				(2)develop and submit
			 recommendations for the Administrator to be included in a final rule to
			 minimize flight attendant fatigue.
				(d)RulemakingThe
			 Administrator shall issue regulations to minimize flight attendant fatigue
			 based on the published recommendations of the Aviation Rulemaking
			 Committee.
			4.DeadlinesAfter the receipt of the recommendations of
			 the Aviation Rulemaking Committee convened under section 3, the Administrator
			 shall issue—
			(1)not later than 1
			 year after such receipt, a notice of proposed rulemaking; and
			(2)not later than 18
			 months after the receipt, a final rule.
			
